STEWART, Justice:
This is a review of the Public Service Commission’s order granting Brink’s, Inc., an exemption from regulation by the Commission. The exemption is claimed pursuant to § 54 — 6—12(f), Utah Code Ann. (1953), as amended, which provides that the requirements of Chapter 6, Title 54, U.C.A. 1953, do not apply:
*451To motor vehicles when especially constructed for towing, wrecking, maintenance, or repair purposes, and not otherwise used in transporting goods and merchandise for compensation; or when constructed as armored cars and used for the safe conveyance or delivery of money or other valuables, or when used as hearses, ambulances, or licensed taxicabs, operating within a fifteen mile radius of the limits of any city or town; or to motor vehicles used as ambulances or hearses by any person, firm or corporation duly licensed in the state as an embalmer, funeral director, or as a mortuary establishment, provided that use of such motor vehicles as an ambulance shall be incidental to the use of embalming or funeral directing.
Brinks, an armored car company, argues that the subsection is unclear as to the types of motor vehicles included within the fifteen mile restriction, but proposes that rules of statutory and grammatical construction limit the fifteen mile provision to hearses, ambulances and taxicabs. Plaintiff Wells Fargo Armored Service Corporation, which filed with the Commission a motion to dismiss the application for exemption,' argues that the statute is clear and that the restriction applies to armored cars as well. It is noteworthy, however, that Wells Fargo had, in an earlier appearance before the Commission, contended that the statute was unclear.
The Commission in this case reached the conclusion that the meaning of subsection (f) was ambiguous. To resolve the ambiguity, the Commission applied the “last antecedent” rule and determined that the fifteen mile restriction applied only to hearses, ambulances, and taxicabs. Accordingly, Brinks was granted a statewide exemption.
We certainly do not dispute the Commission’s conclusion that subsection (f) is ambiguous. The use of the comma directly following the word “valuables” results in a less than clear meaning as to the restriction under review. Of course it is always the ultimate responsibility of this Court to interpret the terms of a statute to effectuate legislative intent. Nevertheless, some deference is due interpretation of a statute placed on it by the administrative agency which has the responsibility for administering that statute. In Colman v. Utah State Land Board, 17 Utah 2d 14, 19, 403 P.2d 781, 784 (1965), this Court stated:
[BJecause of its experience and presumed expert knowledge in its field, an administrative interpretation and application of a statute, although not necessarily controlling, is generally regarded as prima facie correct and not to be overturned so long as it is in conformity with the general objectives the agency is charged with carrying out, and there is a rational basis for it in the provisions of law. [Footnote omitted.]
See also Kennecott Copper Corp. v. Anderson, 30 Utah 2d 102, 514 P.2d 217 (1973); Red Lion Broadcasting Co. v. FCC, 395 U.S. 367, 89 S.Ct. 1794, 23 L.Ed.2d 371 (1969).
This is not to say that this Court will automatically approve administrative constructions, Lake Shore Motor Coach Lines, Inc. v. Welling, 9 Utah 2d 114, 117, 339 P.2d 1011, 1013 (1959). The Court stated in McPhie v. Industrial Commission, Utah, 567 P.2d 153, 155 (1977):
The time honored rule of law is that the construction of statutes by governmental agencies charged with their administration should be given considerable weight — however, if it is made clearly to appear that a statute has been misconstrued or misapplied it is the duty of the court to correct the same. [Footnote omitted.]
The words of the statutory provision and the statutory policy embodied therein assist in ascertaining that meaning. Resort to principles of statutory construction provide some guidance in the endeavor. In reaching its conclusion, the Commission relied on the “last antecedent” rule of statutory construction. The rule provides in general.terms that when there is a modifier following a series of nouns, the modifier will apply only to the immediately prior antecedent, which in this case has the effect of excluding armored vehicles from regulation. In addition, the Commission concluded that armored cars were not subject to *452regulation because: (1) the operation of an armored car service is of a fundamentally different character than that of hearses, ambulances or taxicabs; (2) the potential customers of armored car services are in a strong bargaining position vis-a-vis those services; and (3) the fifteen mile radius limitation makes more sense in the case of hearses, ambulances and taxicabs, as those carriers are frequently the subject of regulation by local jurisdictions. The result reached by the Commission is not erroneous.
The order of the Public Service Commission is affirmed.
No costs awarded.
CROCKETT, J.,* and R. L. TUCKETT, Retired Justice, concur.
MAUGHAN, C. J., does not participate herein; R. L. TUCKETT, Retired Justice, sat.
WILKINS, J., heard the arguments but resigned before the opinion was filed.